


Exhibit 10.216

 

MEMORANDUM OF UNDERSTANDING  (THERACOM)

TO THE SALES, MARKETING AND DISTRIBUTION AGREEMENT

 

 

THIS MEMORANDUM OF UNDERSTANDING (THERACOM) to the Sales, Marketing and
Distribution Agreement (the “Agreement”), having an effective date of July 8,
2002, is made and entered into as of January 23, 2003, by and between CYGNUS,
INC., a Delaware corporation with its principal place of business at 400
Penobscot Drive, Redwood City, California 94063 (“Cygnus”) and SANKYO PHARMA
INC., a Delaware corporation with its place of business at Two Hilton Court,
Parsippany, New Jersey 07054 (“Sankyo”).  Cygnus and Sankyo are referred to
herein individually as a “party” and collectively as the “parties.”

 

RECITALS

WHEREAS:

 

A.                                   The parties entered into a Sales, Marketing
and Distribution Agreement having an effective date of July 8, 2002 (the
“Agreement”) and, pursuant to the Agreement, have entered into a Supply
Agreement dated January 23, 2003;

 

B.                                     After execution of the Agreement, Sankyo
entered into an agreement with TheraCom, Inc. (“TheraCom”) for the dispensing
and patient end user reimbursement services of the Product in the Territory;

 

C.                                     The parties now wish to enter into a
Memorandum of Understanding (TheraCom) with regard to the contractual
arrangement between Sankyo and TheraCom as set forth below;

 

NOW, THEREFORE, for good and valid consideration, the parties agree to the
following terms and conditions set forth herein:

 

1.               Under the current contractual arrangement between Sankyo and
TheraCom whereby TheraCom provides Product dispensing and patient end user
reimbursement services for Sankyo in the Territory, the definition of Net Sales
by Sankyo set forth in Section 1.13 of the Agreement is amended to include the
following additional deduction:

 

(d)                                 patient end user distribution costs and
reimbursement adjudication costs paid to TheraCom.

 

2.               Under the current contractual arrangement between Sankyo and
TheraCom whereby TheraCom provides Product dispensing and patient end user
reimbursement services for Sankyo in the Territory, the definition of Transfer
Price set forth in Section 5.4(b) of the Agreement and in Section 2.6 of the
Supply  Agreement is amended as follows:  “Wholesale Acquisition Cost” is
replaced with “Direct Purchase Price” in all instances.  Direct Purchase Price
is defined as the sales price paid by TheraCom to Sankyo.

 

--------------------------------------------------------------------------------


 

 

3.               All other terms and conditions of the Agreement shall remain in
full force and effect and are unchanged by this Memorandum of Understanding
(TheraCom).

 

4.               This Memorandum of Understanding (TheraCom) may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the undersigned have caused this First Amendment to be
executed by their duly authorized officers as of the date first written above.

 

CYGNUS, INC.

 

SANKYO PHARMA INC.

 

 

 

 

 

By:

/s/ John C Hodgman

 

By:

/s/ John P. Gargiulo

 

 

 

 

 

Name:

John C Hodgman

 

Name:

John P. Gargiulo

 

 

 

 

 

Title:

Chairman, President & CEO

 

Title:

VP Marketing & Commercial OPS

 

 

2

--------------------------------------------------------------------------------

